FILED
                                                                                             4/27/2021
                             UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia

VICKY MONROE-RICKS, et al.,                   )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 1:21-cv-00832 (UNA)
                                              )
UNITED STATES                                 )
ATTORNEYS FOR D.C.,                           )
                                              )
                Defendant.                    )

                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiffs’ pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). Plaintiff, Vicky Monroe-Ricks, brings

this action on behalf of herself and her son, “Mr. Monroe,” who is currently incarcerated at the

Federal Correctional Institution located in Cumberland, Maryland (“FCI Cumberland”). See

Compl., ECF No. 1, at 1–2. She has filed suit against the United States Attorneys for the District

of Columbia. Id. at 2.

       The specific alleged wrongful actions are unclear; the complaint mainly points to Ms.

Monroe-Ricks’s general discontent with defendant’s pursuit of various criminal actions against

her son in the Superior Court for the District of Columbia. See id. at 4. She broadly alleges that

defendant has “abused” her son’s rights and engaged in prosecutorial misconduct. See id. She

seeks unspecified damages and sanctions pursuant to 28 U.S.C. § 1927. See id. at 3, 4–5.

       First, Ms. Monroe-Ricks has not complied with the requirement of the Local Rules of this

court that a plaintiff “filing pro se in forma pauperis must provide in the [complaint’s] caption the

name and full residence address or official address of each party.” LCvR 5.1(c)(1). She has failed
to provide this information for herself and for her son, who is only identified as “Mr. Monroe.”

This is insufficient.

        Second, Ms. Monroe-Ricks has filed a joint IFP application on behalf of herself and her

son, and has conflated both of their financial circumstances, which she may not do. As a general

rule, a pro se litigant can represent only himself or herself in federal court. See 28 U.S.C. § 1654

("In all courts of the United States the parties may plead and conduct their own cases personally

or by counsel[.]"); Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984) (same); U.S.

ex rel. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 16 (D.D.C. 2003) (same), affd

sub nom. Rockefeller ex rel. U.S. v. Washington TRU Solutions LLC, No. 03-7120, 2004 WL

180264 (D.C. Cir. Jan. 21, 2004). This requirement includes the submission of separate and

individually executed IFP applications. See generally, 28 U.S.C. §§ 1915, 1915A. While a

custodial parent or legal guardian may, under specific circumstances, sue on behalf of their child

as next friend, Mr. Monroe appears to be an adult; there is no indication that he is legally unable

to file this suit on his own behalf and Ms. Monroe-Ricks has not otherwise established that she has

the formal legal authority to file for him. See Whitmore v. Arkansas, 495 U.S. 149, 163–64 (1990);

King v. District of Columbia, 878 F. Supp. 2d 8, 12 (D.D.C. 2012) (citation omitted).

        Without properly detailed IFP applications, individually executed and filed by each

plaintiff, the court lacks the information by which it may assess plaintiffs’ respective financial

statuses at this juncture. This is of particular importance for an incarcerated plaintiff like Mr.

Monroe, as additional information is required for prisoners to be considered for IFP status. See

Asemani v. U.S. Citizenship & Immig. Srvs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). More

specifically, federal law, effective April 9, 2006, requires a prisoner plaintiff in a civil action to

pay a filing fee of $350.00. In order for the court to consider an application to proceed without
prepayment of fees, a prisoner plaintiff must provide the court with a certified copy of his trust

fund account statement (or institutional equivalent), including the supporting ledger sheets, for the

six month period immediately preceding the filing of this complaint, obtained from the appropriate

official of each prison at which a plaintiff is or was confined. 28 U.S.C. § 1915(a)(2). Only after

submission of this information can the court will determine a plaintiff’s ability to proceed IFP. If

the court determines that a plaintiff does not have sufficient funds to pay the filing fee at one time,

the court will assess an initial partial filing fee. After payment of the initial partial filing fee,

monthly payments of 20 percent of the deposits made to a plaintiff’s trust fund account during the

preceding month will be forwarded to the clerk of the court each time the account balance exceeds

$10.00. Payments will continue until the filing fee is paid. See id. It also allows the court the

ability to assess whether a prisoner plaintiff is barred from proceeding IFP pursuant to 28 U.S.C.

§ 1915(g). Here, none of this mandatory financial information has been provided.

       Even if Ms. Monroe-Ricks were proceeding solely for herself, the complaint falls short

because she has failed to establish standing in this matter. “[A] defect of standing is a defect in

subject matter jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987); see Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992) (noting that “the core component of standing is

an essential and unchanging part of the case-or-controversy requirement of Article III”). Federal

courts only have subject matter jurisdiction if there is a “Case” or “Controvers[y]” to be decided,

and in the absence of any actual or threatened injury, no such case or controversy exists. See U.S.

Const. Art. III, § 2. The alleged “injury must be ‘concrete, particularized, and actual or imminent;

fairly traceable to the challenged action; and redressable by a favorable ruling.’ ” Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 149–50 (2010)). Article III judicial power exists only to redress or otherwise to protect
against injury to the complaining party and a plaintiff generally must assert their own legal rights

and interests and cannot rest their claim to relief on the legal rights or interests of third parties.

Moses v. Howard Univ. Hosp., 606 F.3d 789, 794–95 (D.C. Cir. 2010); Singh v. Carter, 185 F.

Supp. 3d 11, 21 n. 4 (D.D.C. 2016).

       Thus, the court will deny the joint IFP application and dismiss the complaint without

prejudice. The court notes, however, that should either plaintiff determine to refile this litigation

anew and in accordance with the parameters described above (or alternatively upon submission of

the filing fee), there are yet additional deficiencies. For example, Rule 8(a) of the Federal Rules

of Civil Procedure requires complaints to contain “(1) a short and plain statement of the grounds

for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that

defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Here, the alleged wrongful actions are nebulous,

at best. While it is clear that Ms. Monroe-Ricks believes that her son has been maliciously

prosecuted, see, e.g., Compl. at 4, any substantive details relating thereto are absent from the

complaint, as pled. Furthermore, “this Court cannot sanction conduct before a different tribunal

pursuant to 28 U.S.C. § 1927.” LeFande v. Mische-Hodges, No. 10-cv-1857, 2018 WL 6620129,

at *12 (D.D.C. Dec. 10, 2018) (citing Klein v. Weidner, No. 08-398, 2017 WL 2834260, at *4

(E.D. Pa. June 30, 2017) (collecting cases from, among other courts, the 2d, 5th, and 9th Circuits)).

And the claims also raise jurisdictional issues arising from Heck v. Humphrey, 512 U.S. 477

(1994), Younger v. Harris, 401 U.S. 37 (1971), and D.C. Code § 23-110.
       For all of these reasons, all of the IFP application is denied and this matter is dismissed

without prejudice. A separate order accompanies this memorandum opinion.



                                            __________/s/_____________
Date: April 27, 2021                           TIMOTHY J. KELLY
                                            United States District Judge